Citation Nr: 0318399	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  01-08 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.   Entitlement to service connection for a back disorder.  

2.  Entitlement to an evaluation in excess of 60 percent for 
asthma.  

3.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Counsel



INTRODUCTION

The veteran had active service from August 1955 to November 
1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah.  

The issues of entitlement to a rating in excess of 60 percent 
for asthma and entitlement to TDIU will be discussed in the 
Remand portion of this decision.  


FINDING OF FACT

The preponderance of the evidence demonstrates that a back 
disorder did not originate during the veteran's active 
military in service and is not shown to have been manifested 
within many years after his separation therefrom, nor is any 
present back disorder etiologically related to service.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters - VCAA

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. § 5103 
(West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claims.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether another remand to 
the RO is necessary in order to assure compliance with the 
new legislation.  It is noted that the development of medical 
evidence appears to be complete.  By virtue of the October 
2001 Statement of the Case (SOC), the January and March 2002 
Supplemental Statements of the Case (SSOCs), and associated 
correspondence issued since the veteran filed his claim, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate the claim.  He was 
advised that, if he adequately identified relevant records 
with names, addresses, and approximate dates of treatment, 
the RO would attempt to obtain evidence on his behalf.  

The RO also advised the veteran of the evidence obtained and 
considered in deciding his claim in the SSOC issued in March 
2002.  In addition, the veteran was advised of the specific 
VCAA requirements in correspondence dated in December 2001.  
It thus appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (noting VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).  See also Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002) (requiring that the Board identify documents in 
file providing VCAA notification).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C.A. § 5107(b) (West 2002)).




II.  Factual background 

A review of the service medical records discloses no 
complaints of, treatment for, or diagnosis of a back 
disorder.  The November 1957 separation examination was 
negative for any pertinent abnormalities.  

VA outpatient treatment records dated in February 2000 show 
that the veteran was seen with complaints of low back pain.  
The diagnosis was chronic low back pain.  

In a statements dated in January 2002, the veteran's sister 
and friend reported that, since the veteran's discharge from 
service, he had complained about his back and told both of 
them that his back problems were the result of lifting the 
refueling hoses to insert the nozzles into aircraft on his 
ship, the USS Shangri-La.  

In a statement dated in February 2002, MG, DC, reported that 
the veteran was treated for moderate to severe low back pain 
with numbness down into the left leg.  Dr. MG stated that the 
symptoms had begun some time ago, as a result of an injury 
which the veteran had sustained while in the military.  It 
was further reported that the veteran had been involved in a 
minor motor vehicle accident in 1997, but that his symptoms 
were not aggravated at that time.  

III.  Legal Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2002).  Where there is a chronic disease shown as such in 
service, subsequent manifestation of the same chronic disease 
at any later date, however remote, is service connected, 
unless clearly attributable to intercurrent causes.  38 
C.F.R. § 3.303(b).  When a condition noted during service is 
not shown to be chronic, or the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  That a disease 
or injury occurred in service alone is not enough; there must 
be a current disability resulting from that condition or 
injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 
1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
recently stated that "a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues, which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom.  
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).

Having reviewed the complete record, the Board finds that 
there is no competent evidence of record which supports the 
veteran's contention that his claimed back disorder was 
incurred in or the result of active service.  In fact, there 
is no evidence of treatment for a back disorder during 
service.  Although Dr. MG reported that the veteran's current 
symptoms were a result of an in-service injury, this 
conclusion is unsubstantiated by the record, and there is no 
indication that Dr. MG saw the veteran within any time period 
contemporaneous with his active military service, which ended 
more than 45 years ago.  

The Court has held, for example, that a post-service 
reference to injuries sustained in service, without a review 
of service medical records, is not competent medical 
evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).  A 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the proffered opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  Further, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  A medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  Finally, the Board is 
cognizant that a bare transcription of history from a 
layperson, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a health care professional.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

Dr. MG has given little supporting evidence for his 
conclusion, making it of limited probative value.  Bloom v. 
West, 12 Vet. App. 185 (1999).  There is a reference to an 
alleged in-service injury, but even this rationale is not 
competent evidence because it appears to be nothing more than 
an unenhanced report of a medical history transcribed by a 
medical professional, without review of service medical 
records.  LeShore v. Brown, supra.  At the very least, the 
treating physician has given no supporting evidence for his 
conclusion, making it of limited probative value.  Bloom v. 
West, 12 Vet. App. 185 (1999).

While the veteran may sincerely believe that his back 
disorder was incurred in or the result of service, it is well 
established that, as a layperson, he is not considered 
competent to reach such a conclusion.  See Routen v. Brown, 
supra; Moray v. Brown, 5 Vet. App. 211 (1993).  The Board 
does recognize that the veteran may provide competent lay 
evidence within his own scope of knowledge, such as providing 
a description of symptoms, even where he lacks relevant 
specialized education, training, or experience.  See 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified at 38 C.F.R § 
3.159(a)(2) (2002)).  In addition, the Board notes the 
statements from the veteran's sister and friend regarding 
their belief that the veteran's current back disorder is 
related to service.  However, neither of them is shown to be 
a medical professional, and, while they are competent to 
describe symptoms, as laypersons they are not competent to 
attest to a medical diagnosis or etiology.  See Espiritu v. 
Derwinski, supra. 

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claim for service connection for a back 
disorder, and there is no competent evidence of record 
linking such to service, or any incidents therein.  In this 
regard, although he is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit-of-
the-doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection.  Gilbert, supra.


ORDER

Entitlement to service connection for a back disorder is 
denied.  


REMAND

Service connection is in effect for bronchial asthma, for 
which the RO has assigned a 60 percent rating under 
Diagnostic Code (DC) 6602, effective from October 1974.  

Pursuant to DC 6602, a 60 percent rating is warranted for 
bronchial asthma manifested by FEV-1 of 40- to 55-percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least 
monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids. A 
100 percent rating is warranted for bronchial asthma 
manifested by FEV-1 less than 40-percent predicted, or; FEV- 
1/FVC less than 40 percent, or; more than one attack per week 
with episodes of respiratory failure, or; requires daily use 
of systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.  See 61 Fed. Reg. 46,720-731 
(Sept. 5, 1996); 38 C.F.R. § 4.97 (2002).

The veteran contends that his service-connected bronchial 
asthma is more severely disabling than the 60 percent rating 
assigned.  The record shows that, on VA pulmonary function 
testing in September 2000, the veteran had difficulty with 
coughing and was very short of breath, and several attempts 
produced 2 tests for plethysmography that seemed to represent 
his capability.  The premedication test results included a 
forced expiratory value in one second (FEV-1) recorded as 
55 percent of the predicted normal value and a FEV-1, forced 
vital capacity (FVC) percent of the predicted normal value 
was not reported.  

Inasmuch as there is uncertainty as to the veteran's precise 
level of current respiratory disability, the Board is of the 
opinion that another examination by VA, as specified in 
greater detail below, should be performed before this issue 
is decided on appeal.  That examination should be conducted 
in accordance with the newly-revised criteria for rating 
diseases of the trachea and bronchi, effective October 7, 
1996, and VBA Fast Letter 97-69, dated August 5, 1997.

In addition, the Court has held, in Holland v. Brown, 6 Vet. 
App. 443 (1994), that a claim for a total disability rating 
based upon individual unemployability due to a service-
connected disability is "inextricably intertwined" with a 
rating increase claim on the same condition.  Thus, the 
veteran's TDIU claim must be deferred pending the outcome of 
his claim for a higher evaluation.

The Court of Appeals for Veterans Claims has held that a 
remand by the Court or the Board confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand orders.  The Court further held that a remand 
by the Court or the Board imposes upon the Secretary of VA a 
concomitant duty to ensure compliance with the terms of the 
remand, either personally or as "the head of the 
Department."  38 U.S.C.A. § 303 (West 2002).  Further, the 
Court stated that where the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the RO must review all examination reports prior 
to returning the case to the Board in order to ensure full 
and specific compliance with all instructions contained in 
remands by this Board.  All cases returned to the Board which 
do not comply with the instructions of the Board remand will 
be returned to the RO for further appropriate action as 
directed.

The case is REMANDED to the RO for the following action:

1.  The RO should obtain from the veteran 
the names, addresses, and dates of 
treatment of all medical care providers 
who treated him for his asthma since May 
2001.  After any necessary authorizations 
are obtained from the veteran, complete 
copies of all relevant VA and private 
reports of medical treatment (not already 
of record) should be obtained by the RO 
and added to the claims folder.  

2.  Thereafter, the RO should arrange for 
the veteran to undergo a VA respiratory 
examination to determine the current 
severity of his service-connected 
respiratory impairment.  The performance 
of pulmonary function testing is 
essential, and any other diagnostic 
studies deemed necessary by the examiner 
should also be accomplished.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
indicate in writing that the claims file 
was reviewed.  The examiner must 
affirmatively state whether or not the 
veteran meets any of the current 
schedular criteria provided for a rating 
in excess of 60 percent for asthma.

The examiner is specifically requested to 
express a medical opinion as to the 
degree of occupational impairment 
attributable to the veterans service-
connected asthma, as opposed to any non-
service-connected disabilities and 
advancing age, in light of the veteran's 
medical, educational, and vocational 
history.  In particular, describe what 
types of employment activities would be 
limited because of the veteran's service-
connected asthma, and whether any 
limitation on employment is likely to be 
permanent.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached 
citing the objective medical findings 
leading to the examiner's conclusions.  

3.  The RO should then review the report 
pertaining to the VA examination 
performed to ascertain whether the 
examination is in compliance with the 
Board's examination instructions, and 
then readjudicate the veteran's claims, 
with consideration of the entire record 
and all applicable laws and regulations.

4.  If the benefits sought on appeal are 
not granted, the RO should issue a 
Supplemental Statement of the Case, 
including all applicable law and 
regulations, and the appellant and his 
representative should be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this claim.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

